DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
 
Acknowledgments 
Applicant’s amendment filed on January 15, 2021 is acknowledged. Accordingly claims 1-13, 21, 24-25 and 29-30 remain pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 21, 24-25 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrera et al (hereinafter “Barrera”) U.S. Patent Application Publication No. 2013/0226722 A1 in view of Beenau et al (hereinafter “Beenau”) U.S. Patent Application Publication No. 2008/0270302 A1 and Xie et al (hereinafter “Xie”) U.S. Patent No. 9,047,601 B2 and further in view of Bharghavan et al (hereinafter “Bharghavan”) U.S. Patent Application Publication No. 2012/0284193 A1 

As per claims 1, 21 and 29, Barrera discloses a method of remotely configuring a mobile device to be used as a Point-of-Sale terminal for payment of an online transaction, the Point-of-sale (PoS) terminal having a payment reader, the method comprising: 
receiving, at an online merchant site in response to a prompt for a payment card number for payment of the online transaction, a mobile device number for the mobile device to be used as the Point-of-sale terminal for the payment of the online transaction ();
generating, at a merchant device related to the online merchant site, payment information based on a transaction input, the payment information being for the online transaction including a merchant terminal profile comprising instructions executable by the point-of-sale terminal to: 
transmitting the payment information to the point-of-sale terminal; 
receiving, at the point-of-sale terminal, the payment information to cause the point-of-sale terminal to configure itself to:
act as PoS terminal of the merchant for the amount of the online transaction (0028, which discloses that “Certain embodiments of the present invention allow temporarily reconfiguring a POS terminal to process transactions for a merchant that is different from the merchant with which the POS terminal is associated.”; 0029; 0031);
configure the Point-of-Sale terminal, based on the received payment information, to prevent modification of settings at the Point-of-Sale terminal including the amount of the online transaction; 
communicate with a payment card via the payment card reader for payment of the online transaction (0034, which discloses “Input device 216 can be in any suitable form, such as a magnetic stripe reader to read data from standard cards, a contactless reader to energize and read data from contactless cards, or a contact reader to energize and read data from a smartcard.”); and 
direct communications concerning the card payment to a bank of the merchant device whereby a paid amount is credited into an account of the merchant device (0038, which discloses that “Acquirer information module 224 may include information about an acquirer associated with the merchant where access device 200 is located.  Information included in acquirer module 224 can inform access device 200 where to route data related to a payment transaction.  In some embodiments, when access device 200 is reconfigured, information in acquirer module 224 may be modified temporarily to enable access device 200 to route data related to a payment transaction to a different acquirer”);
signing the generated payment information with a private key (0023, which discloses that “The PIN is then encrypted using a Pin Encryption Key (PEK) in the POS terminal and is sent to a merchant system, which also knows the PEK.  The merchant system, then decrypts the PIN using the PEK, and encrypts it again using an acquirer working key (AWK), which is a key known by the merchant and the acquirer.  The acquirer then decrypts the PIN using the AWK and encrypts again using a payment processor key.”); and 
transmitting, to the mobile device using the mobile device number linked to an account number for a user of the mobile device, the signed payment information and a first public key certificate signed by a certificate authority to the PoS terminal on the mobile device for validation of the payment information at the PoS terminal using the first public key certificate; 
deleting the merchant terminal profile from the PoS terminal after payment processing is completed in accordance with the payment information (0007, which discloses that “Finally the method includes reverting the access device back to processing transactions for the first merchant.”),
wherein the PoS terminal configures a terminal profile of the PoS terminal according to the merchant terminal profile received in the payment information from the merchant device when the payment information is validated at the PoS terminal (0007, which discloses that “Some embodiments of the present invention provide a method for reconfiguring an access device.  The method includes receiving configuration information associated with processing a transaction for a second merchant.  The access device is initially configured to process transactions for a first merchant….Finally the method includes reverting the access device back to processing transactions for the first merchant.”). 
What Barrera does not explicitly teach is:
receiving, at an online merchant site in response to a prompt for a payment card number for payment of the online transaction, a mobile device number for the mobile device to be used as the Point-of-sale terminal for the payment of the online transaction;
transmitting, to the mobile device using the mobile device number linked to an account number for a user of the mobile device, the signed payment information and a first public key certificate signed by a certificate authority to the PoS terminal on the mobile device for validation of the payment information at the PoS terminal using the first public key certificate; 
transmitting the payment information to the point-of-sale terminal; 
configure the Point-of-Sale terminal, based on the received payment information, to prevent modification of settings at the Point-of-Sale terminal including the amount of the online transaction.
Barrera how discloses at paragraph [0052], that “A inputting an access/confirmation/identification code into the POS device.  This may be done to ensure that the reconfiguration request is genuine and will prevent fraud by not allowing the reconfiguration unless the owner of the POS device (in this instance merchant A) is aware of the reconfiguration and has expressly agreed to the reconfiguration”)
Beenau discloses the method comprising:
receiving, at an online merchant site in response to a prompt for a payment card number for payment of the online transaction, a mobile device number for the mobile device to be used as the Point-of-sale terminal for the payment of the online transaction (0007, which discloses that “For example, the user can visit a secure website in order to request that a payment application and personal account information be transmitted to the user's mobile phone. In this method, the user might provide his or her transaction account number, the telephone number of the user's mobile phone”);
transmitting, to the mobile device using the mobile device number linked to an account number for a user of the mobile device (0007, which discloses that “When the provider of the transaction account receives the user's information over the Internet, the provider verifies the information and preferably associates the user's transaction account number with the telephone phone of the user's mobile phone.”; 0100), 
Xie discloses the method comprising:
transmitting the payment information to the point-of-sale terminal (col. 7, lines 35-50, which discloses that “Once the total amount is entered by the consumer, at 132, the application (i.e., the mobile device) sends a payment request including the data pertaining to the electronic bill to the server 104 for processing.  As further described late herein, in one embodiment, the data exchange between the mobile device and the gateway 102 is conducted in a secured channel established in accordance with the security information in the data pertaining to the electronic invoice.”); 
configure the Point-of-Sale terminal, based on the received payment information, to prevent modification of settings at the Point-of-Sale terminal including the amount of the online transaction (see claim 2, which discloses that “wherein the second mobile device includes a display screen and is caused to display the electronic invoice, and wherein the user of the second mobile device has an option to modify an amount in the invoice when the payment request is generated.”);
Bharghavan discloses the method comprising:
the signed payment information and a first public key certificate signed by a certificate authority to the PoS terminal on the mobile device for validation of the payment information at the PoS terminal using the first public key certificate (0027, which discloses that “For each transaction type (e.g., credit, debit, mobile payment, etc.) and network 130 (e.g., Visa, MasterCard, Cirrus, Star, etc.) supported by the merchant, the merchant point-of-sale 140 has a public key certificate signed by the network 130, and a corresponding private key stored securely in the device.”; 0031); 
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Barrera and incorporate the method comprising: receiving, at an online merchant site in response to a prompt for a payment card number for payment of the online transaction, a mobile device number for the mobile device to be used as the Point-of-sale terminal for the payment of the online transaction; transmitting, to the mobile device using the mobile device number linked to an account number for a user of the mobile device, the signed payment information and a first public key certificate signed by a certificate authority to the PoS terminal on the mobile device for validation of the payment information at the PoS terminal using the first public key certificate in view of the teachings of Beenau and Bharghavan in order to enhance security and ensure portability

As per claim 2, Barrera further discloses the method, further comprising encrypting the signed payment information and the first public key certificate before transmitting the signed payment information and the first public key certificate using a second public key certificate of one of the PoS terminal and an acquiring bank (0024; 0025; 0026). 

As per claim 3, Barrera further discloses the method, wherein the first public key certificate is a public key certificate associated with the merchant device, and the merchant device transmits the signed payment information and the merchant public key certificate to the PoS terminal (0024; 0025; 0026). 

As per claim 4, Barrera further discloses the method, wherein the PoS terminal validates the merchant public key certificate using a public key certificate of the certificate authority (0025; 0026). 

As per claim 5, Barrera further discloses the method, wherein the PoS terminal uses the merchant public key certificate to validate the payment information when the merchant public key certificate is validated (0025; 0026). 

As per claim 6, Barrera further discloses the method, wherein the private key is a private key of the merchant device, the signing the generated payment information with the private key comprises signing, by the merchant device, the generated payment information with the private key of the merchant device, and the transmitting the signed payment information comprises transmitting the signed payment information directly from the merchant device to the PoS terminal (0025; 0026). 

As per claim 7, Barrera further discloses the method, further comprising transmitting, by the merchant device, the signed payment information to an acquiring bank prior to the signed payment information being transmitted to the PoS terminal (0007; 0027). 

As per claim 8, Barrera further discloses the method, wherein the first public key certificate is a public key certificate of the acquiring bank (0007; 0027). 

As per claim 9, Barrera further discloses the method, further comprising validating, at the acquiring bank, the signed payment information with a public key certificate associated with the merchant device (0007; 0027). 

As per claim 10, Barrera further discloses the method, wherein the private key is a private key of the acquiring bank, and the signing the generated payment information with the private key comprises signing, by the acquiring bank, the payment information with the private key of the acquiring bank when the payment information is validated by the acquiring bank (Barrera: 0025; 0026). 

As per claim 11, Barrera further discloses the method, wherein the transmitting the signed payment information and the public key certificate comprises transmitting, by the acquiring bank, the signed payment information and the acquiring bank public key certificate directly to the PoS terminal (Barrera: 0025; 0026). 

As per claim 12, Barrera further discloses the method, wherein the PoS terminal validates the acquiring bank public key certificate using a public key certificate of the certificate authority (Barrera: 0025; 0026). 

As per claim 13, Barrera failed to explicitly disclose the method, wherein the PoS terminal uses the acquiring bank public key certificate to validate the payment information when the acquiring bank public key certificate is validated.
Bharghavan discloses  the method, wherein the PoS terminal uses the acquiring bank public key certificate to validate the payment information when the acquiring bank public key certificate is validated (0027; 0031).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Barrera and incorporate the method wherein the PoS terminal uses the acquiring bank public key certificate to validate the payment information when the acquiring bank public key certificate is validated in view of the teachings of Bharghavan in order to enhance security and ensure portability

As per claim 24, Barrera further discloses the method, wherein the remote Point-of-Sale terminal has a default terminal profile that is executed by the Point-of-Sale terminal to direct communications concerning a card payment received by the payment card reader to a bank of a default merchant whereby a paid amount is credited into an account of the default merchant (0007),
wherein the temporary terminal profile when executed by the PoS terminal directs communications concerning the card payment received by the payment card reader to another merchant account different from the default merchant account (0007).

As per claim 25, Barrera further discloses the method, comprising activating the default terminal profile in terminal once the transaction identified by the information has been completed (0007).

As per claim 30, Barrera further discloses the method, further comprising:
storing, in a database at the PoS terminal a street address (0049, merchant location),
wherein the directing communications concerning the card payment to the bank of the merchant device includes directing communications on the card payment transaction data with a street address stored in the database (0049, merchant location).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 30, 2021